Citation Nr: 1609285	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  05-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include a mood disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970 and from July 1976 to September 1977.  The Veteran also has additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decisions of the RO in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a June 2009 hearing at the RO and a copy of the transcript has been associated with the file.

These claims were previously before the Board in January 2010 and March 2014.  The claims were remanded for additional development, to include additional medical opinions.

Additionally, the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  The Board will analyze the Veteran's current claim under this framework and has recharacterized the issue accordingly as noted on the first page of this decision.

In a November 2015 rating decision, the RO granted entitlement to total disability based on individual unemployability (TDIU).  In January 2016, the Veteran submitted a notice of disagreement with the decision, requesting that his TDIU be considered permanent.  Thus, the issue of entitlement to TDIU is no longer on appeal, and the new claim for permanent total disability will be remanded.

The issue(s) of entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has a mood disorder secondary to his service-connected disabilities.  


CONCLUSION OF LAW

A mood disorder was incurred secondary to service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  

Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 113.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of psychosis within one year of service, therefore, service connection on a presumptive basis would not be warranted.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed in some circumstances, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  

Indeed, for cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  Although this case was originally certified to the Board in 2010, it was most recently certified to the Board, following remand, in October 2014.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

In March 2005, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In March 2006, he submitted a stressor statement.  He stated that his "biggest experience" while in Vietnam was the "fear of being accepted in the Unit I was [placed in]-will I make it here every day every night."  He stated is other stressful experience was working in the VA hospital with other patients who had PTSD and seeing what the "war did to them day in and day out of what if it happened to me.  I felt anger why things happened to others, it affected me very much."  In another March 2006 statement, the Veteran stated that seeing the way other Veteran's "end up with PTSD" drove him to "drinking."

In April 2006, the Veteran submitted another stressor statement form.  He reported that "every so often we would go on a mission...and we would get fired on and we fired back."  He stated the firefights would usually last for an hour.  He stated he worried about making it back to base every time they went out on a supply mission.  He said he was afraid to go out each time, and he felt guilty.

In June 2006, the RO issued a memorandum finding that there was a lack of information to verify the Veteran's stressors.  As such, the Veteran's claim for PTSD was denied in a June 2006 rating decision on appeal. 

The Board notes that the Veteran's service treatment records from his period of service in the late 60s and 70s do not include complaints of psychiatric symptoms or diagnosis of any psychiatric disorder.

A December 2001 VA treatment record included a short "neuropsychiatric systems" evaluation where the Veteran reported he had trouble staying asleep and feels depressed.  He reported flashbacks and few nightmares.  He reported more frequent nightmares until 1982.  He was not assessed with a psychiatric diagnosis and he was not referred for additional mental health treatment or evaluation.

In December 2004, the Veteran had an initial mental health assessment after a referral from his primary care physician to rule out depression.  He reported that he self-isolates.  The treatment provider noted that his "isolation is ego-dystonic."  He did not endorse any significant anxiety in social situations.  He stated he rarely dreamed, he denied crying spells and he had reduced energy.  He reported he used to be an alcoholic, but that he quit drinking in 1980.  After he stopped drinking and "spending all his time in bars" he has had no friends or social contacts.  He denied war-related nightmares, flashbacks and preoccupations.  He was diagnosed with a mood disorder.  The assessment noted the Veteran "never learned to re-integrate himself" after he became sober.  He was interested in individual and group therapy, and hoped to meet people.

In January 2005, the Veteran had a psychology assessment, for individual psychotherapy.  It was noted that he had no history of psychiatric treatment prior to a current diagnosis of mood disorder in December 2004.  He was noted to have a long history of alcohol abuse following his return from Vietnam, but has been abstinent since 1980.  He reported that during his service in Vietnam, his unit was fired upon on multiple occasions and he feared for his life.  He stated he "drank heavily for many years after military separations to reduce nightmares and intrusive memory, to ally anxiety and depression."  He had chronic feelings of sadness, self-blame, crying spells and difficulty giving himself credit for his sobriety.  He reported "continued nightmares and intrusive memories, avoidance of war reminders, irritability, sleep disturbance and exaggerated startle response."  He was diagnosed with a mood disorder and chronic PTSD by a VA psychologist.

In August 2005, the Veteran reported a disrupted sleep pattern due to work schedule changes.  He also reported non-cardiac chest pain interrupting his sleep.  He stated he feels restless all the time and has been feeling more angry and depressed.  His diagnosis was listed as "PTSD, chronic with delayed onset."

From mid-April to early May 2006, the Veteran participated in in-patient psychiatric treatment, during which time he attended classes and counseling sessions, including an anger management group.  During his treatment he was noted to have a diagnosis of PTSD, with Axis 4 listed as "stressors: Vietnam War."  He was also noted to have several medical problems at the same time, including diabetes mellitus.  The discharge summary noted the Veteran was an "infantry soldier and was involved in fire fights.  He saw soldiers taking out a VC heart.  He saw children getting killed."  He reported that he did not trust others, had difficulty sleeping, had recurrent intrusive memories of his Vietnam experience, and avoided television due to the war in Iraq.  

In June 2008, the Veteran returned to VA mental health because he was "withdrawing again."  He lived alone and had a limited support system.  He reported fatigue, isolating behaviors, irritability and sleep problems as his psychiatric symptoms.  He was noted to use a CPAP machine.  He stated about three to four times a week he would feel anxious, and so he would go "do something" such as mow the lawn.  He was noted to have PTSD by history.  Another June 2008 record, from three days prior, noted the Veteran had symptoms of intrusive thoughts of combat, sleep disturbance, irritability, nightmares, fatigue, social isolation, trust issues, and hypervigilance.  On mental status evaluation, he was noted to "endorse residual PTSD cluster symptoms."  He was diagnosed with PTSD, the Axis 4 stress was noted to be "psychological stressors: Vietnam War symptoms."

In August 2008, the Veteran reported he participated in an in-patient program in 2006, but that it did not provide him with relief.  Although hesitated he was doing well until one year ago when he began to isolate again.  He related a history of alcohol abuse, with an arrest for DIU in 1970, and his license suspended in the 1980s for drinking.  He stated he stopped drinking in 1985.  He described a limited support system.  He reported he had erectile dysfunction, and this "bothers him."  He "thinks he would feel better about himself, socialize more and be less depressed if he did not have this problem."  He was diagnosed with depressive disorder, and PTSD by history.  Axis 4 was noted to be "limited social support/social environment problems/chronic physical problems."

In September 2008, the Veteran reported he continued to have symptoms of PTSD, including increased anger/frustration, hypervigilance, and isolation.  He reported he had begun to "slip" into his "old habit of avoiding others."  He was assessed with PTSD by history, and Axis 4 noted "stress due to multiple medical problems, including cancer."

In June 2009, the Veteran testified at a Board hearing with the undersigned Veteran's Law Judge (VLJ).  He testified that while he was in Vietnam, with a crew repairing pipelines, they would be fired upon.  He stated he would fire back in the direction of the gunfire.  He stated that no one was ever hit, but that the gunfire was more for harassment.  He stated that "every now and then" his compound was mortared because it had an airport and tank farm.  He also reported a stressful incident at Fort Hood, where a tank commander put the tank in neutral, and the tank started to roll back down a hill.  He was told to stop the tank, but reported it was not possible to stop it when it was in neutral.  So it rolled until it hit a creek at the bottom of the hill.  After that, he was sent to a hospital to be checked out, along with other passengers.  He stated that he thought he would "leave peace" when the accident was happening.  He reported he participated in a three-month in-patient treatment program for PTSD with classes (trauma, grief, etc.). He stated he was diagnosed with PTSD during the program.  He stated he stopped drinking 35 years ago.  When questioned about his combat experience, the Veteran testified that he received incoming fire two or three times in Vietnam.  

In December 2010, the Veteran was afforded a PTSD VA examination.  The examiner noted that in December 2004 the Veteran denied war-related nightmares, flashbacks and preoccupations.  Also in February 2005, he could not "cite any war occurrences which horrified him or continue to preoccupy him."  He was noted to have participated in in-patient care in 2006, and that he was "seen a couple of times individually in 2008."  He had negative depression screenings from March 2008 to August 2010.  The examiner noted that the Veteran testified that he was fired upon multiple times in service, lasting up to an hour, but that during the VA examination he reported being fired upon once and the firefight lasted 10 minutes.  He also reported that two or three mortars landed inside their compound one time and denied being under sniper or rocket fire.  He also described his tank accident while training for the National Guard, which "shook him up."  Under PTSD symptoms, it was noted the Veteran did not have symptoms of persistent re-experiencing of the traumatic events.  He reported that his last dream of being under fire in Vietnam was eight years ago, and his last distressing intrusive thought was five years ago.  The examiner noted the Veteran did not "spontaneously endorse sufficient symptoms to meet the diagnostic criteria for PTSD."  The examiner diagnosed "mood disorder due to a general medical condition."  Additionally, the examiner noted "the mood disorder was initially treated in 2004 and is not related to combat experience.  Some of his medical problems (thyroid problems, especially) could result in depressive symptoms."  The examiner opined that the Veteran's current mood disorder was not caused by or a result of his military service.  Although the Veteran's stressors were noted to provide support for a PTSD diagnosis, the Veteran did not "currently meet other criteria for the disorder."  Additionally, the examiner noted that the Veteran's currently reported depressive symptoms are not related to his stressors from service, but "are more likely as not a result of his medical problems, including his thyroid condition."

In May 2013, the Veteran was afforded another PTSD examination.  The examiner noted the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria and that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  Regarding his personal history, the Veteran reported he was a "loner" as an adolescent.  He reported heavy alcohol use shortly after returning to the U.S. from Vietnam.  "Bars appear to have been his social and relationship outlet."  He reported his in-service stressor of coming under fire while inspecting an oil pipeline in Vietnam.  He was not making the repair at the time, so he returned fire while the others continued with the repairs to the pipe.  There were no injuries.  He stated that the incident lasted just a few minutes.  "He was not specific about his immediate and subsequent emotional reactions to the incident, other than relief that the exchange had ended.  He also described an incident when he was working at a checkpoint and he opened a container without thinking about the possibility that it may have been wired to explode.  Although the container was not a hazard, he had anxiety about this error in judgment.  Lastly, he described his tank accident during National Guard service, with loss of control of the tank as it went downhill until it crashed into a creek.  

All of the Veteran's stressors were noted to meet Criterion A for a diagnosis of PTSD.  However, the Veteran did not meet the other PTSD criteria of persistently reexperiencing the traumatic event, or persistently avoiding stimuli associate with the trauma.  He was noted to not meet the full criteria for PTSD.  The examiner noted the Veteran had diffused anger, depression and disrupted sleep in 2006, but that he did not report a current pattern of such symptoms.  The examiner noted that the Veteran's alcohol consumption and memory problems clouded his post-service history, although he reported some fights and robberies.  The examiner noted that, therefore, "military traumas alone cannot be assumed to have been the sole cause of the veteran's symptoms that were construed to indicate a PTSD condition in 2006."  The examiner also noted the Veteran "characterized his heavy drinking pattern as being in the service of his social needs and romantic interests, rather than as a means of managing anger, physiological activation or hypervigilance."   

The Veteran reported that he had many medical problems which "presented barriers to his quality of life" such as cataracts and glaucoma.  The examiner found after "lengthy interview and review" of the Veteran's medical records that he did not meet the minimum diagnostic criteria for PTSD, nor does he currently manifest symptoms sufficient to warrant a firm diagnosis of any specific mental disorder identifiable in the DSM-IV."  The examiner opined that the Veteran's prior behavioral health conditions (PTSD, depression, mood disorder) were either resolved or in full remission as of the date of the evaluation.

In June 2014, the examiner provided an addendum opinion.  The examiner noted the Veteran had not received mental health services from the VA subsequent to his 2013 evaluation.  The examiner "concluded that either the Veteran's mental illnesses identified in his previous VA treatment have been successfully treated and have resolved, or that they evolved into or were pre-empted by what [the 2010 examiner diagnosed as] a mood disorder due to a medical condition (i.e., Type 2 diabetes and hypothyroidism as documented in the Veteran's CPRS treatment record).  The examiner opined that the Veteran's previously identified PTSD symptoms were less likely than not caused by his military history.  The rationale being that the Veteran did not seek treatment until 2004, and that he had many "civilian" incidents (physically threatening encounters with others involving weapons in Waco-area bars) that would meet the DSM-IV and V criterion for PTSD.  The examiner also noted that the Veteran's "mood disorder symptoms in 2008 may have been associated, at least in part, to his diabetes and thyroid conditions.  Indirect, but somewhat speculative evidence for this observation is the fact that the Veteran did not seek nor did he receive any mental health treatment...subsequent to the thyroid surgery and radiation treatment that he received in 2008, and the Veteran remains on insulin therapy for diabetes."  

The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the Veteran has been diagnosed with PTSD and a mood disorder during the pendency of this claim.  As noted in the 2013 examination and 2014 addendum, by 2013, the Veteran's psychiatric disorders had resolved or were in remission.  However, the Veteran can still receive service connection for any psychiatric disorders he suffered during the pendency of this claim, despite the conditions' later resolution/remission.

Initially, in addressing the credibility of the Veteran's stressor statements, the Board notes that the Veteran has provided varying details regarding any firefights he was involved in in Vietnam.  As noted above, the Veteran has reported that he was in multiple fire fights lasting up to an hour (Board hearing) and that he was in one firefight lasting minutes (2010 and 2013 examinations).  Although the details of the exchange of gunfire in Vietnam have changed, the Board notes that the Veteran has consistently reported that a gunfire exchange occurred during his service in Vietnam.  The Board finds the Veteran's indication that he was in one firefight, and that no one was injured, during his Vietnam service, to be credible.  The details of the firefight are unknown due to the conflicting stories the Veteran has reported.  Additionally, the statements of seeing a "VC's heart cut out" and seeing children killed were only relayed during the Veteran's in-patient treatment in 2006, and were never reported to the VA in support of this appeal or to later VA treatment providers and examiners.  The Board finds these statements to be less than credible.  Lastly, the Veteran's incident with the tank crash during his National Guard service is supported by his personnel and service treatment records.  As such, the Veteran has presented two credible stressful incidents from his service.

The Board notes that there is insufficient medical evidence from the time of the Veteran's PTSD diagnoses to determine if the diagnoses were based on the Veteran's credible stressors.  Certainly, his in-service treatment for PTSD included complaints of stressors that the Board finds to be less than credible.  The Board also notes that the Veteran denied many of his PTSD symptoms in 2001, which he later endorsed in 2005, despite claiming PTSD stressors form 1969 and 1990.    

In 2004, the Veteran was diagnosed with a mood disorder.  At the time of the diagnosis, the VA treatment provider seemed to be basing this diagnosis on the Veteran's isolation, and his lack of a social system after he stopped drinking.  The 2010 examiner noted that the Veteran's mood disorder may have been due to his medical disabilities, specifically his thyroid disorder.  The 2013 examiner expanded this finding, and in 2014 likened that the Veteran's mood disorder may have been attributable to his thyroid disorder and his diabetes mellitus.  A 2008 treatment record indicated that the Veteran's depressed mood was a result of his erectile dysfunction.  The Board notes that the Veteran has been service-connected for diabetes mellitus since 2001, and his erectile dysfunction (associated with diabetes mellitus) has been service-connected since 2004.  As the Veteran's mood disorder has been associated with two of his service-connected disabilities, the Board will resolve reasonable doubt in the Veteran's favor, and finds that service connection for a mood disorder is warranted.



ORDER

Entitlement to service connection for a mood disorder is granted. 


REMAND

The Veteran was granted a total disability evaluation based on individual unemployability (TDIU) by rating decision dated in November 2015.  In January 2016, the Veteran filed a notice of disagreement, and requested that the total rating be made permanent and total, under the provisions of 38 C.F.R. § 3.340(b).  The AOJ has not yet addressed the Veteran's application, to include issuing a Statement of the Case (SOC).  The notice of disagreement was timely, and as such, a SOC must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a Statement of the Case pertaining to the Veteran's claim for permanent and total TDIU under 38 C.F.R. § 3.340(b), so that the Veteran may have the opportunity to complete an appeal on this issue.  The Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal (VA Form 9) must be filed following the issuance of the Statement of the Case.  38 C.F.R. § 20.202 (2015).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


